Citation Nr: 0016077	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982 and from July 1982 to May 1991.

When this matter last came before the Board of Veterans' 
Appeals (Board) in April 1997, it was remanded to the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) for additional development.  
Following the completion of that development, a supplemental 
statement of the case was issued in September 1999, and the 
case was returned to the Board for further appellate review.  

In the April 1997 remand, it was noted the veteran had 
previously raised the claims of entitlement to service 
connection for a bilateral foot condition, headaches, 
dizziness, short term memory loss, nausea, kidney pain, sleep 
disturbance, lack of energy, depression and fainting spells.  
The Board also noted that Gulf War Syndrome had been 
diagnosed in a January 1995 VA examination, and further, that 
the veteran's representative had argued that the veteran's 
claims should be considered with respect to the provisions of 
38 C.F.R. § 3.317 (1999).  These issues have still not been 
addressed, and are therefore, referred again to the RO for 
development and adjudication.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim for service 
connection for post-traumatic stress disorder.

2.  Post-traumatic stress disorder, while diagnosed in the 
past, is not presently demonstrated by the objective evidence 
of record. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In a claim to establish service 
connection, a claimant is always obliged to present evidence 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is simply a plausible one, which means 
that it is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  All evidentiary assertions are deemed credible 
for this determination.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
For example, the record documents numerous attempts by the RO 
to verify the stressors claimed by the veteran.  The record 
also includes the accumulation of the reports of several 
psychiatric examinations, including documentation of the 
ongoing psychiatric treatment of the veteran.  

It is noted, however, that it appears that complete copies of 
the veteran's service medical records for his second period 
of active service are not in the claims file.  Attempts to 
obtain those records, including through the National 
Personnel Records Center, were not fruitful.  In cases where 
the veteran's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. 
§ 5107(b).  O'Hare v. Derwinski, l Vet. App. 365 (1991).  The 
Board accepts the heightened obligation set forth in O'Hare.  
Under the circumstances, the Board finds that no additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  

VA regulations recognize that symptoms attributable to post-
traumatic stress disorder often do not appear in service.  
Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 
(1998).  It is noted that 38 C.F.R. § 3.304(f) has recently 
been revised.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (1999), effective March 7, 
1997).  The revisions still require the three essential 
elements set forth above, but with less formal evidentiary 
requirements.  Thus, the Board may continue with 
consideration in this case without prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) post-traumatic stress 
disorder diagnosis by a mental-health professional must be 
presumed to have been made in accordance with the applicable 
DSM [Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen, 10 Vet. App. at 
139.  Moreover, the Court concluded that "under the DSM-IV, 
the mental illness of post-traumatic stress disorder would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection awards).

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
post-traumatic stress disorder cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'." Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  Where the claimed 
stressor is not related to combat, "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The veteran's service medical records for his first period of 
active service do not show complaints, treatment, or 
diagnosis relevant to post-traumatic stress disorder.  In 
fact, it is the veteran's contention that he currently has 
the claimed disability, post-traumatic stress disorder, as a 
result of that second period of service.  He has not, 
however, specifically alleged that such disability was 
manifested in service or documented in his service medical 
records.  As noted above, complete service medical records 
for the veteran's second period of active service from July 
1982 to May 1991, during the Persian Gulf War, have not been 
obtained.  In any event, as noted above, symptoms 
attributable to post-traumatic stress disorder often do not 
appear in service.  Consequently, the fact that the veteran's 
service medical records are not of record does not preclude 
the establishment of service connection for that disorder.  

Pertinent post-service medical records reveal that the 
veteran was seen at the VA Medical Center emergency room on 
September 10, 1992, with a chief complaint of rashes, 
fatigue, tremors, productive cough and insomnia.  He reported 
by history, that he was a Desert Storm veteran, and that over 
the previous year he had been losing his hair, had nightmares 
nightly regarding Saudi Arabia, was easily startled, 
hypervigilent, and had terrible sleep.  He noted experiencing 
constant depression and fatigue.  He indicated that he did 
not seek treatment before because he wanted to become a 
police officer and believed it would interfere with that 
goal.  The veteran was referred to the Evaluations and 
Admissions area with a provisional diagnosis of possible 
post-traumatic stress disorder.  In the referral, it was 
indicated that the veteran had insomnia, and had been exposed 
to combat-like surroundings while in Iraq during the Persian 
Gulf War.  Upon examination, the veteran was described as 
blunted and somewhat guarded.  Following examination, the 
diagnosis was post-traumatic stress disorder.  The veteran 
was prescribed Ativan for sleeplessness, and was given a 
September 15, 1992, appointment with the VA mental health 
clinic.  

A VA Mental Health Clinic Discharge Summary, dated September 
15, 1992, indicates that the veteran had been referred to the 
Mental Health Clinic for further evaluation, but that he had 
failed to attend a scheduled Orientation Group, and was 
therefore being discharged from the clinic's rolls.  The 
stated diagnosis was post-traumatic stress disorder.  

The veteran reported to the VA Medical Center emergency room 
in August 1994 with complaints of foot pain, headaches, and 
insomnia.  The veteran reported nightmares from the Persian 
Gulf War, and that he had been told that he had post-
traumatic stress disorder.  Following examination, the 
diagnostic impressions were tinea pedis, "post-traumatic 
stress disorder per the veteran," and headaches.  

On January 18, 1995, the veteran underwent a VA Compensation 
and Pension Psychiatric examination.  The report of the 
examination noted that the veteran's claims file was 
reviewed, but that it contained no service medical records.  
The veteran reported, by history, that his difficulties began 
upon mobilization for Operation Desert Storm in August 1990.  
He described his military police duties in Saudi Arabia as 
including reconnaissance patrols near the Iraqi border.  He 
noted that they encountered snipers and mine fields, but that 
there were no casualties in his company.  It was noted that 
besides this, the veteran reported no direct combat exposure.  
The veteran reported that after the war, his unit moved into 
Iraq and saw many Iraqi casualties and burned out tanks from 
the air war.  He reported one incident when U.S. Ordinance 
fell short, causing explosions less than 1 mile from his 
position.  He also noted firing weapons to lay down a field 
of fire at snipers.  He also reported having driven into a 
mine field accidentally.  He indicated that he also processed 
prisoners of war and pursued other clean-up activities.  The 
veteran stated further that upon his return, he learned that 
his wife had been unfaithful, and that his marriage broke up 
soon thereafter.  The veteran described in detail his 
psychological and physical symptoms since his return from the 
Gulf.  He noted that he had sought evaluation and had seen a 
psychiatrist at the VA Medical Center who had told him that 
he suffered from post-traumatic stress disorder, and 
prescribed Ativan.  Mental status examination revealed an 
alert, oriented, cooperative man, whose affect was somewhat 
blunted and constricted in range, and whose overall mood was 
moderately depressed.  At times, he had suicidal ideation, 
but was extremely concerned about whether he had been exposed 
to a biological agent.  The veteran's thinking remained goal 
directed and coherent, and he appeared to the examiner to be 
an intelligent and articulate man.  The examiner observed no 
evidence of psychosis or of cognitive impairment.  Following 
examination, the assessment on Axis I were major depression, 
single episode; and alcohol abuse.  The assessment on Axis 
III was Gulf War syndrome.  

On January 24, 1995, the veteran underwent a psychological 
evaluation by a VA staff clinical psychologist.  It was noted 
that the veteran had undergone a VA Compensation and Pension 
evaluation for post-traumatic stress disorder on January 18, 
1995, and that the examination had included an MMPI-2 and 
structured clinical interview for post-traumatic stress 
disorder.  The report of this psychological evaluation 
included a review of the veteran's claims file; a review of 
his marital and family history; education and employment 
history; medical history; substance dependence history; 
psychiatric treatment history (denied); and the results of 
the MMPI-2 test.  It was noted that the veteran's MMPI-2 
profile was not valid.  The evaluation included a structured 
clinical interview for post-traumatic stress disorder.  In 
the interview, the veteran's pre-Persian Gulf and Persian 
Gulf history were noted.  It was noted that in the Persian 
Gulf, the veteran had served as an infantry scout to 
"recon" enemy positions and provide information for air 
assaults.  It was also noted that as a squad leader, he had 
to direct troops that were placing dead in body bags.  In 
terms of affect, it was noted that the veteran had tears in 
his eyes when he described his feelings of having lost 
everything when his wife left him.  According to the 
examiner, the results of the interview suggested a diagnoses 
on Axis I of major depression and alcohol abuse.  

The claims file contains an undated Social Security 
Administration Disability Report, in which the veteran 
reports information relating to his "disabling condition."  
In the report, the veteran indicated that his disabling 
condition is post-traumatic stress disorder.  He stated that 
the physician who had the latest medical records concerning 
his disabling condition was Dr. A.H. with the VA Clinic in 
Santa Barbara, and that he first saw Dr. A.H. for post-
traumatic stress disorder in July 1995, and last saw him in 
February 1996.  

The veteran's medical treatment records from the VA Clinic in 
Santa Barbara are of record.  These records indicate that the 
veteran was seen in the mental health clinic by Dr. A.H. on 
June 27, 1995.  Dr. A.H.'s notes of that date report the 
veteran's history in detail, including a statement from the 
veteran that he saw actual battle action as a squad leader in 
the Gulf War.  It was also noted that the veteran reported 
that he had no alcohol problem.  Dr. A.H. indicated that he 
would try to complete the psychological evaluation at the 
next 1 hour appointment.  The veteran was next seen by Dr. 
A.H. on August 29, 1995.  The veteran's physical health 
problems, physical complaints, sources of major stress, and 
mental status were reviewed and set out in great detail.  Dr. 
A.H. indicated that he would wait for the medical and 
psychological records from other VA clinics before making an 
assessment.  The veteran was seen by Dr. A.H. on October 24, 
1995, to complete his evaluation.  Following examination, Dr. 
A.H.'s impression on Axis I was "DSM IV 296.53; bipolar 
disorder; most recent episode depressed, severe without 
psychotic features.  Rule out other."  The veteran was seen 
by Dr. A.H. for regular follow-up on February 6, 1996.  The 
diagnosis was noted to be bipolar disorder.  The veteran 
failed to keep his October 1996, November 1996, December 
1996, January 1997, and February 1997, psychiatric 
appointments with Dr. A.H.  It was noted in the record of 
February 1997 that the veteran has a diagnosis of bipolar 
disorder, and that since he had not kept his last 4 
appointments, it would be up to him to reschedule.    

As noted previously, service connection for post-traumatic 
stress disorder requires three elements:  (1) a current 
medical diagnosis, (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the in-service stressor.  The Board has reviewed the record 
in its entirety.  It is significant that while the record 
contains one instance in which there was a diagnosis of post-
traumatic stress disorder in the past, there is no current 
indication that the veteran has post-traumatic stress 
disorder.  

The singular clinical setting in the record in which post-
traumatic stress disorder was diagnosed was following a 1992 
emergency room referral for initial evaluation and 
assessment.  The veteran failed to report to the mental 
health clinic for follow-up after that initial assessment.  
The veteran did report for VA psychiatric and psychological 
evaluations in 1995 that were conducted for the express 
purpose of determining whether the veteran had post-traumatic 
stress disorder.  The mental health professionals conducting 
these 1995 evaluations had the benefit of the review of the 
veteran's claims folder, and presented their findings in a 
well documented and thorough manner, that included reasons 
and bases for the conclusions reached.  The 1995 evaluations 
included a detailed review of the veteran's history, 
including his military history during the Persian Gulf War.  
The examination was augmented with mental testing.  Each 
examiner arrived at the conclusion that the veteran had major 
depression, but did not have post-traumatic stress disorder.  

Moreover, when the veteran did finally report to the VA 
mental health clinic for the treatment of his psychiatric 
problems in June 1995, his treating psychiatrist was unable 
to corroborate the diagnosis of post-traumatic stress 
disorder.  Dr. A.H. concluded that the veteran's diagnosis 
under DSM IV was a bipolar disorder.  This diagnosis was made 
following a thorough and ongoing evaluation regimen that took 
place over at least three clinical visits.  The diagnosis of 
bipolar disorder continued throughout Dr. A.H.'s treatment of 
the veteran.  Further, Dr. A.H.'s records represent the 
veteran's most current psychiatric treatment of record.  In 
essence, although the veteran was believed to have post-
traumatic stress disorder at one time, there is no competent 
medical evidence that the veteran currently has post-
traumatic stress disorder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for post-traumatic stress disorder where, as in 
the present case, the preponderance of the evidence fails to 
demonstrate that the veteran currently has such a disability.  
The criteria for a valid claim for post-traumatic stress 
disorder, therefore, have not been met in this case.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer at 225 (1992).  While the Board is 
sympathetic to the veteran's assertions that he currently has 
post-traumatic stress disorder, he is not qualified to render 
a medical opinion and his statements cannot serve as 
competent medical evidence of a current diagnosis of that 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, if the veteran is hereafter diagnosed with post-
traumatic stress disorder, he is free to resubmit his claim 
of service connection.  Until then, in the absence of 
competent medical evidence presently demonstrating post-
traumatic stress disorder, the  claim of service connection 
for that disorder must be denied.  38 U.S.C.A. § 5107.  

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran currently has post-traumatic stress disorder.  
Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the veteran's claim 
for service connection for post-traumatic stress disorder 
must be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals


 

